Case: 19-60697     Document: 00515834945         Page: 1     Date Filed: 04/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 23, 2021
                                  No. 19-60697                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Damaris Amarilis Alvarado-Ruiz; Cleverzon Jeovani
   Mendez-Alvarado,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 208 748 356
                             BIA No. A 208 748 357


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Damaris Amarilis Alvarado-Ruiz and her son Cleverzon Jeovani
   Mendez-Alvarado (“Petitioners”) are natives and citizens of Guatemala.
   They seek review of an order of the Board of Immigration Appeals (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60697      Document: 00515834945           Page: 2   Date Filed: 04/23/2021




                                     No. 19-60697


   dismissing their appeal of an order of the Immigration Judge (“IJ”) that
   denied asylum, withholding of removal, and protection under the
   Convention Against Torture (“CAT”). The petition for review is denied.
          To be eligible for asylum, an applicant must show inability or
   unwillingness to return to his or her country as the result of persecution or a
   well-founded fear of persecution because of, inter alia, membership in a
   particular social group. 8 U.S.C. § 1101(a)(42)(A). A particular social group
   must (1) consist of members who share a common immutable characteristic,
   (2) be defined with particularity, and (3) be distinct from other persons within
   society. Matter of L-E-A-, 27 I & N Dec. 581, 581 (Att’y Gen. 2019); see also
   Pena Oseguera v. Barr, 936 F.3d 249, 251 (5th Cir. 2019). Whether a proposed
   group qualifies as a particular social group for asylum purposes is a legal
   question that is reviewed de novo. See Orellana-Monson v. Holder, 685 F.3d
   511, 517-21 (5th Cir. 2012).
          A proposed social group must “exist independently of the harm
   asserted.” Gonzales-Veliz v. Barr, 938 F.3d 219, 230 (5th Cir. 2019). The
   proposed group of “Guatemalan women unable to leave a domestic
   relationship” does not exist independently from the alleged persecution. See
   id at 232. Additionally, “[w]hile the [BIA] has recognized certain clans and
   subclans as ‘particular social groups,’ most nuclear families are not
   inherently socially distinct and therefore do not qualify as ‘particular social
   groups.’” Matter of L-E-A-, 27 I. & N. Dec. at 581. In this case, the proposed
   family-based social groups are broad rather than particularly defined.
   Compare Quintanilla-Miranda v. Barr, 781 F. App’x 344, 346 (5th Cir. 2019)
   (concluding that the proposed social group “Honduran sons in domestic
   familial relationships who are unable to leave” is not sufficiently particular).
   Neither does the record contain any evidence that Guatemalan society views
   either of the proposed family-based groups as distinct from society. Compare
   Solorzano-De Maldonado v. Sessions, 721 F. App’x 351, 354 (5th Cir. 2018)



                                          2
Case: 19-60697        Document: 00515834945         Page: 3    Date Filed: 04/23/2021




                                     No. 19-60697


   (dismissing a petition for review when the record did not show that
   Salvadoran society viewed the proposed social group as socially distinct).
          The BIA correctly concluded that Petitioners are not eligible for
   asylum. The BIA’s opinion reflects that it fully considered all of Petitioners’
   contentions and correctly determined that they did not meet the asylum
   standard, and therefore failed to meet standard for withholding of removal.
   See Orellana-Monson, 685 F.3d at 518.
          Finally, a claim for protection under the CAT requires the alien to
   show “that it is more likely than not that he or she would be tortured if
   removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2). The
   applicant must establish that the government of his or her home country
   would instigate or consent to the torture. Ramirez-Mejia v. Lynch, 794 F.3d
   485, 493 (5th Cir. 2015). The alien “may satisfy his burden of proving
   acquiescence by demonstrating a government’s willful blindness of torturous
   activity.” Iruegas-Valdez v. Yates, 846 F.3d 806, 812 (5th Cir. 2017).
          Substantial evidence supports the BIA’s conclusion that Petitioners
   are not eligible for protection under the CAT. See Revencu v. Sessions, 895
   F.3d 396, 401 (5th Cir. 2018). They did not establish that it is more likely
   than not that they will be tortured on their return to Guatemala. Neither have
   Petitioners established that a person acting in an official capacity on behalf of
   Guatemala would torture them, acquiesce in their torture, or be willfully
   blind to their torture. Compare Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354
   (5th Cir. 2002).
          The petition for review is DENIED.




                                          3